Citation Nr: 1815880	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-32 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1970 to August 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2015 a Travel Board hearing was held before the undersigned, a transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's medical records in the claims file have not been updated since January 2016; available records (and his testimony) indicate that he receives ongoing treatment for hepatitis B and hepatitis C.  Updated records of his VA evaluations and treatment for the disabilities at issue may contain pertinent information, are constructively of the record, and must be secured.

VA treatment records show that the Veteran has diagnoses hepatitis B and C.  He has identified two alleged risk factors in service for acquiring hepatitis (exposure to blood products (in a surgical procedure/claimed blood transfusion) and sexual contact), and claims he contracted hepatitis B and hepatitis C from one (or a combination) of these risk factors.  See Hearing Transcript pg. 12, 14.

What remains lacking to substantiate the claims is medical evidence linking the current hepatitis B and C diagnoses to the alleged risk factors in service.  Under these circumstances, under VA's duty to assist the Veteran, an examination to secure a medical advisory opinion that adequately addresses the medical questions presented is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations and treatment he received for his hepatitis B and hepatitis C (records of which are outstanding), and to submit authorizations for VA to secure records of such evaluations and treatment from any private providers identified.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified, to specifically include up-to-date (since January 2016) records of all pertinent VA evaluations and treatment.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his hepatitis B and C.  The Veteran's record must be reviewed by the examiner in conjunction with the examination, and the examiner should elicit from the Veteran a description of all risk factors (for acquiring  hepatitis) to which he was exposed in service, and all such factors to which he was exposed postservice.  Based on a review of the record (to specifically include the Veteran's submissions of literature he found regarding hepatitis B and  C), and interview and examination of the Veteran, the examiner should:

Identify the most likely etiology for the Veteran's diagnoses of hepatitis B and hepatitis C.  Specifically is it at least as likely as not (a 50% or better probability) that either resulted from a risk factor to which he was exposed in service, or is it more likely that the hepatitis resulted from a postservice risk factor:  If a postservice factor is deemed more likely, please identify such risk factor(s), and the evidence in the record that supports that conclusion.

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature.

3.  The AOJ should then review the record and re-adjudicate these claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

